 ____________________________________________________________________________
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

Case No. 8:17-cv-01200-JLS-DFM                                    Date: January 31, 2020
Title: AMANN USA Inc et al v. Snowy Village USA, Inc. et al

Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

      Terry Guerrero                                                N/A
      Deputy Clerk                                             Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:             ATTORNEYS PRESENT FOR DEFENDANT:

              Not Present                                      Not Present

PROCEEDINGS: (IN CHAMBERS) ORDER TO SHOW CAUSE RE FAILURE
             TO PROSECUTE

        On December 18, 2019, the Clerk entered default against Plaintiff and Counter-
defendant AMANN USA Inc. (Doc. 110.) Defendant and Counter-claimants Snowy
Village USA, Inc. and Denny Chang K. Yi have not since further prosecuted their
counterclaims. Accordingly, Plaintiffs are ORDERED to show cause, in writing, no later
than seven (7) days from the date of this Order, why this action should not be dismissed
for failure to prosecute pursuant to Rule 41(b). Filing an application for default judgment
against AMANN shall constitute a sufficient showing and discharge Plaintiffs of their
obligations hereunder. Failure to timely respond to this order will result in dismissal of
this action.

                                                         Initials of Preparer: tg




                             CIVIL MINUTES – GENERAL                                    1
